J.S15041/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellant         :
                                            :
                  v.                        :
                                            :
JEREMY MATTHEW HETRICK,                     :
                                            :     No. 1202 MDA 2013
                          Appellee          :


            Appeal from the Judgment of Sentence January 30, 2013
               In the Court of Common Pleas of Lebanon County
               Criminal Division No(s).: CP-38-CR-0000855-2012

BEFORE: BOWES, OLSON, and FITZGERALD,* JJ.

DISSENTING STATEMENT BY FITZGERALD, J.:FILED SEPTEMBER 24, 2014

        I respectfully dissent, as I would vacate the sentence and remand for

re-sentencing. I would find the record did not evince due consideration of

the gravity of the offense and its impact on the life of the victim, and the

impact on the community.

        I acknowledge that the court may deviate from the sentencing

guidelines,

           if necessary, to fashion a sentence that takes into account
           . . . the gravity of the particular offense as it relates
           to the impact on the life of the victim and the
           community, so long as the court also states of record the
           factual basis and specific reasons which compelled the
           deviation from the guidelines.

*
    Former Justice specially assigned to the Superior Court.
J. S15041/14



Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super. 2001)

(emphasis added); see also 42 Pa.C.S. § 9721(b).            The court, when

deviating from the guideline                    adequate reasons for the

                               Commonwealth v. Antidormi, 84 A.3d 736,

760 (Pa. Super. 2014), (emphasis added), appeal denied, ___ A.3d ___, 126

                                                              dispassionate

d                                                        Commonwealth v.

Rodda, 723 A.2d 212, 216 (Pa. Super. 1999) (en banc) (emphasis in

original).

      Although the trial court gave a lengthy statement of its reasons for the

sentence and referenced the presentence report, I would find the record did

not evince due consideration of the gravity of the offense and its impact on

the life of the victim and the community.     Therefore, I would vacate the

judgment of sentence and remand for re-sentencing. See Antidormi, 84
A.3d at 760; Kenner, 784 A.2d at 811.




                                    -2-